



Exhibit 10.2


SECURITY AND PLEDGE AGREEMENT


THIS SECURITY AND PLEDGE AGREEMENT (as amended, modified, extended, restated,
renewed, replaced, or supplemented from time to time, this “Agreement”) is
entered into as of August 23, 2017 among INSEEGO CORP., a Delaware corporation
(the “Borrower”), the other parties identified as “Grantors” on the signature
pages hereto and such other parties that may become Grantors hereunder after the
date hereof (together with the Borrower, each individually a “Grantor”, and
collectively, the “Grantors”) and CANTOR FITZGERALD SECURITIES, in its capacity
as collateral agent for the Secured Parties (in such capacity, the “Collateral
Agent”).
    
RECITALS


WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof
(as amended, modified, extended, restated, renewed, replaced, or supplemented
from time to time, the “Credit Agreement”) among the Borrower, the Guarantors
party thereto from time to time, Cantor Fitzgerald Securities, as Administrative
Agent and Collateral Agent, and the Lenders party thereto from time to time, the
Lenders have agreed to make the Loan upon the terms and subject to the
conditions set forth therein; and


WHEREAS, this Agreement is required by the terms of the Credit Agreement.


NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.    Definitions.


(a)    Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement. With reference to this
Agreement, unless otherwise specified herein: (i) the definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined, (ii) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms, (iii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iv) the word “will” shall be construed to have the same meaning
and effect as the word “shall”, (v) any definition of, or reference to, any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document, as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (vi) any reference
herein to any Person shall be construed to include such Person’s permitted
successors and assigns, (vii) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (viii) all references
herein to Sections, Exhibits and Schedules shall be construed to refer to
Sections of, and Exhibits and Schedules to, this Agreement, (ix) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights, (x) the term
“documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form, (xi) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including;” the words “to” and “until” each mean “to but
excluding;” and the word “through” means “to and including”, (xii) Section
headings herein are included for convenience of reference only and shall not
affect the interpretation of this Agreement and (xiii) where the context
requires, terms relating to the Collateral or any part thereof, when used in
relation to a Grantor, shall refer to such Grantor’s Collateral or the relevant





--------------------------------------------------------------------------------





part thereof.


(b)    The following terms shall have the meanings set forth in the UCC (defined
below): Accession, Account, Account Debtor, Adverse Claim, As-Extracted
Collateral, Certificated Security, Chattel Paper, Commercial Tort Claim, Deposit
Account, Document, Electronic Chattel Paper, Equipment, Farm Products, Financial
Asset, Fixtures, General Intangible, Goods, Instrument, Inventory, Investment
Company Security, Investment Property, Letter-of-Credit Right, Manufactured
Home, Payment Intangible, Proceeds, Securities Account, Securities Intermediary,
Security, Software, Supporting Obligation and Tangible Chattel Paper.


(c)    In addition, the following terms shall have the meanings set forth below:


“Assignment of Claims Act” means the Assignment of Claims Act of 1940 (41U.S.C.
Section 15, 31 U.S.C. Section 3737, and 31 U.S.C. Section 3727), including all
amendments thereto and regulations promulgated thereunder.


“Collateral” has the meaning provided in Section 2 hereof.


“Control” means the manner in which “control” is achieved under the UCC with
respect to any Collateral for which the UCC specifies a method of achieving
“control”.


“Copyright License” means any agreement, now or hereafter in existence,
providing for the grant by, or to, any Grantor of any rights (including, without
limitation, any rights for a party to be designated as an author or owner and/or
to enforce, defend, use, display, copy, manufacture, distribute, exploit and
sell, make derivative works, and require joinder in suit and/or receive
assistance from another party) covered in whole or in part by a Copyright.


“Copyrights” means: (i) all copyrights, rights and interests in such copyrights,
works protectable by copyright, copyright registrations and copyright
applications anywhere in the world, (ii) all derivative works, counterparts,
extensions and renewals of any of the foregoing, (iii) all income, royalties,
damages and payments now or hereafter due and/or payable under any of the
foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past, present and future infringements,
violations or misappropriations of any of the foregoing, (iv) the right to sue
for past, present and future infringements, violations or misappropriations of
any of the foregoing and (v) all rights corresponding to any of the foregoing
throughout the world.


“Government Contract” means a contract between any Grantor and an agency,
department or instrumentality of the United States or any state Governmental
Authority located in the United States or all obligations of any such
Governmental Authority arising under any Account now or hereafter owing by any
such Governmental Authority, as Account Debtor, to any Grantor.


“Intellectual Property” means: all intellectual and similar property of every
kind and nature, including (i) all systems software and applications software
(including source code and object code), all documentation for such software,
including, without limitation, user manuals, flowcharts, functional
specifications, operations manuals, and all formulas, processes, ideas and
know-how embodied in any of the foregoing, (ii) concepts, discoveries,
improvements and ideas, know-how, technology, reports, design information, trade
secrets, practices, specifications, test procedures, maintenance manuals,
research and development, inventions (whether or not patentable), blueprints,
drawings, data, customer lists, catalogs, and all physical embodiments of the
foregoing, (iii) Patents, Copyrights, Trademarks, and domain names and (iv) all
related registrations for any of the foregoing.


“Intellectual Property License” means any Patent License, Copyright License,
Trademark License or other license or sublicense agreement, now or hereafter in
existence, to which any





--------------------------------------------------------------------------------





Grantor is a party.


“Intercompany Note” means the intercompany note substantially in the form of
Exhibit E or otherwise in form and substance reasonably satisfactory to the
Required Lenders.


“Issuer” means (i) with respect to any Pledged Equity, the issuer of such
Pledged Equity and (ii) with respect to any Pledged Debt, the debtor in respect
of such Pledged Debt.


“Patent License” means any agreement, now or hereafter in existence, providing
for the grant by, or to, any Grantor of any rights (including, without
limitation, the right for a party to be designated as an owner and/or to
enforce, defend, make, have made, make improvements, manufacture, use, sell,
import, export, and require joinder in suit and/or receive assistance from
another party) covered in whole or in part by a Patent.


“Patents” means: (i) all patents, inventions and patent applications anywhere in
the world, (ii) all improvements, counterparts, reissues, divisional,
re-examinations, extensions, continuations (in whole or in part) and renewals of
any of the foregoing and improvements thereon, (iii) all income, royalties,
damages or payments now or hereafter due and/or payable under any of the
foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past, present or future infringements,
violations or misappropriations of any of the foregoing, (iv) the right to sue
for past, present and future infringements, violations or misappropriations of
any of the foregoing and (v) all rights corresponding to any of the foregoing
throughout the world.


“Pledged Collateral” means, collectively, the Pledged Debt and the Pledged
Equity.


“Pledged Debt” means, with respect to each Grantor, (i) the loans and advances
made by, and the debt securities owned by, such Grantor (in each case whether or
not evidenced by any promissory note or other instrument), including the
Intercompany Note and the other Indebtedness owned by the Grantors as set forth
on Schedule 11 to the Perfection Certificate (as updated from time to time in
accordance with the Credit Agreement) and (ii) the promissory notes and any
other instruments evidencing such loans, advances and debt securities; provided
that the Pledged Debt shall not include any Excluded Property.


“Pledged Equity” means, with respect to each Grantor, all Equity Interests
(other than Excluded Equity Interests) held by such Grantor, including the
Equity Interests owned by such Grantor as set forth on Schedule 14 to the
Perfection Certificate (as updated from time to time in accordance with the
Credit Agreement), in each case together with the certificates (or other
agreements or instruments), if any, representing such shares, and all options
and other rights, contractual or otherwise, with respect thereto, including, but
not limited to, the following:


(1)    all Equity Interests (other than Excluded Equity Interests) representing
a dividend thereon, or representing a distribution or return of capital upon or
in respect thereof, or resulting from a stock split, revision, reclassification
or other exchange therefor, and any subscriptions, warrants, rights or options
issued to the holder thereof, or otherwise in respect thereof; and


(2)    in the event of any consolidation or merger involving any Issuer and in
which such Issuer is not the surviving Person, all shares of each class of the
Equity Interests (other than Excluded Equity Interests) of the successor Person
formed by or resulting from such consolidation or merger, to the extent that
such successor Person is a Subsidiary of a Grantor.


“Registered Intellectual Property” has the meaning provided in Section 3(l)(i)
hereof.





--------------------------------------------------------------------------------







“Trademark License” means any agreement, now or hereafter in existence,
providing for the grant by, or to, any Grantor of any rights in (including,
without limitation, the right for a party to be designated as an owner and/or to
enforce, defend, use, mark, police, and require joinder in suit and/or receive
assistance from another party) covered in whole, or in part, by a Trademark.


“Trademarks” means: (i) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, internet domain names, trade
styles, service marks, logos, other business identifiers, whether registered or
unregistered, all registrations and recordings thereof, and all applications in
connection therewith anywhere in the world, (ii) all counterparts, extensions
and renewals of any of the foregoing, (iii) all income, royalties, damages and
payments now or hereafter due and/or payable under any of the foregoing or with
respect to any of the foregoing, including, without limitation, damages or
payments for past, present or future infringements, violations, dilutions or
misappropriations of any of the foregoing, (iv) the right to sue for past,
present or future infringements, violations, dilutions or misappropriations of
any of the foregoing and (v) all rights corresponding to any of the foregoing
(including all goodwill connected with the use of and/or symbolized by the
foregoing) throughout the world.


“UCC” means the Uniform Commercial Code as in effect from time to time in the
state of New York except as such term may be used in connection with the
perfection of the Collateral and then the applicable jurisdiction with respect
to such affected Collateral shall apply.


“USPTO” means the United States Patent and Trademark Office.


“Vehicles” means all cars, trucks, trailers, construction and earth moving
equipment and other vehicles covered by a certificate of title under the laws of
any state, all tires and all other appurtenances to any of the foregoing.


“Vessel” means any watercraft or other artificial contrivance used, or capable
of being used, as a means of transportation on water (including, without
limitation, those whose primary purpose is the maritime transportation of cargo
or which are otherwise engaged, used or useful in any business activities of the
Grantors) which are owned by and registered (or to be owned and registered) in
the name of any of the Grantors, including, without limitation, any Vessel
leased or otherwise registered in the foregoing parties’ names, pursuant to a
lease or other operating agreement constituting a capital lease obligation, in
each case together with all related spares, equipment and any additional
improvements, vessel owned, bareboat chartered or operated by a Grantor other
than Vessels owned by an entity other than a Grantor and which are managed under
Vessel management agreements.


2.    Grant of Security Interest in the Collateral. To secure the prompt payment
and performance in full when due, whether by lapse of time, acceleration,
mandatory prepayment or otherwise, of the Secured Obligations, each Grantor
hereby grants to the Collateral Agent, for the benefit of the Secured Parties, a
continuing security interest in any and all right, title and interest of such
Grantor in and to all of the following, whether now owned or existing or owned,
acquired, or arising hereafter (collectively, the “Collateral”): (a) all
Accounts; (b) all cash, currency and Cash Equivalents; (c) all Chattel Paper
(including Electronic Chattel Paper and Tangible Chattel Paper); (d) those
certain Commercial Tort Claims set forth on Schedule 3 to the Perfection
Certificate (as updated from time to time in accordance with the Credit
Agreement); (e) all Deposit Accounts; (f) all Documents; (g) all Equipment; (h)
all Fixtures; (i) all General Intangibles; (j) all Goods; (k) all Instruments;
(l) all Intellectual Property and Intellectual Property Licenses; (m) all
Inventory; (n) all Investment Property; (o) all Letter-of-Credit Rights; (p) all
Payment Intangibles; (q) all Pledged Collateral; (r) all Securities Accounts;
(s) all Software; (t) all Supporting Obligations; (u) all Vehicles; (v) all
books and records pertaining to the Collateral; (w) all Accessions and all
Proceeds and products of any and all of the foregoing and (x) all other personal
property of any kind or type whatsoever now or hereafter owned by such Grantor
or as to which such Grantor now or hereafter has the power to





--------------------------------------------------------------------------------





transfer interest therein.


Notwithstanding anything to the contrary contained herein, the security
interests granted under this Agreement shall not extend to any Excluded
Property; provided, that with respect to any property constituting Excluded
Property described in clause (d) of the definition thereof, in the event of the
termination or elimination of any prohibition or right or requirement for any
consent or other limitation with respect to such property as set forth in such
clause (d), to the extent sufficient to permit any such property to become
Collateral hereunder, or upon the granting of any such consent, or waiving or
terminating any requirement for such consent or such other limitation, a
security interest in such property shall be automatically and simultaneously
granted and shall be included as Collateral hereunder, and such property shall
no longer constitute “Excluded Property” hereunder or under the other Loan
Documents.


The Grantors and the Collateral Agent, on behalf of the Secured Parties, hereby
acknowledge and agree that the security interest created hereby in the
Collateral (a) constitutes continuing collateral security for all of the Secured
Obligations, whether now existing or hereafter arising and (b) is not to be
construed as an assignment of any Intellectual Property.


3.    Representations and Warranties. Each Grantor hereby represents and
warrants to the Collateral Agent, for the benefit of the Secured Parties, that
until the Facility Termination Date, that:


(a)    Ownership. Each Grantor is the legal and beneficial owner of its
Collateral, free and clear of all Liens (other than Permitted Liens), and has
the right to pledge, sell, assign or transfer the same. There exists no Adverse
Claim with respect to the Pledged Equity of such Grantor.


(b)    Security Interest/Priority. This Agreement creates a valid security
interest in favor of the Collateral Agent, for the benefit of the Secured
Parties, in the Collateral of such Grantor and, when properly perfected by
filing, shall constitute a valid and perfected, first priority security interest
in such Collateral (including all uncertificated Pledged Equity consisting of
partnership or limited liability company interests that do not constitute
Securities), to the extent such security interest can be perfected by making the
filings set forth in Section 4(d) hereof, free and clear of all Liens except for
Permitted Liens. No Grantor has authenticated any agreement authorizing any
secured party thereunder to file a financing statement, except to perfect
Permitted Liens. The taking possession by the Collateral Agent of the
certificated securities (if any) evidencing the Pledged Equity and all other
Instruments constituting Collateral will perfect and establish the first
priority of the Collateral Agent’s security interest in all the Pledged Equity
evidenced by such certificated securities and such Instruments. With respect to
any Collateral consisting of a Deposit Account, Securities Entitlement or held
in a Securities Account, upon execution and delivery by the applicable Grantor,
the applicable Securities Intermediary and the Lender of an agreement granting
control to the Collateral Agent over such Collateral, the Lender shall have a
valid and perfected, first priority security interest in such Collateral.


(c)    Types of Collateral. None of the Collateral consists of, or is the
Proceeds of, (i) As-Extracted Collateral, (ii) Farm Products, (iii) Manufactured
Homes, (iv) standing timber, (v) an aircraft, airframe, aircraft engine or
related property, (vi) an aircraft leasehold interest, (vii) a Vessel or (viii)
any other interest in or to any of the foregoing.


(d)    Accounts. (i) Each Account of the Grantors and the papers and documents
relating thereto are in all material respects what they purport to be, (ii) each
Account arises out of (A) a bona fide sale of goods sold and delivered by such
Grantor (or is in the process of being delivered) or (B) services theretofore
actually rendered by such Grantor to, the account debtor named therein, (iii) no
Account of a Grantor is evidenced by any Instrument or Chattel Paper unless such
Instrument or Chattel Paper, to the extent requested by the Collateral Agent or
the Required Lenders, has been





--------------------------------------------------------------------------------





endorsed over and delivered to, or submitted to the control of, the Collateral
Agent, (iv) no surety bond was required or given in connection with any Account
of a Grantor or the contracts or purchase orders out of which they arose, and
(v) to our knowledge, no Account Debtor has any defense, set-off, claim or
counterclaim against any Grantor that can be asserted against the Collateral
Agent, whether in any proceeding to enforce the Collateral Agent’s rights in the
Collateral otherwise, except defenses, setoffs, claims or counterclaims that are
not, in the aggregate, material to the value of the Accounts.


(e)    Equipment and Inventory. With respect to any Equipment and/or Inventory
of a Grantor, each such Grantor has exclusive possession and control of such
Equipment and Inventory of such Grantor except for (i) Equipment leased by such
Grantor as a lessee, (ii) Equipment or Inventory in transit with common carriers
or (iii) Equipment and/or Inventory in the possession or control of a
warehouseman, bailee or any agent or processor of such Grantor. No Inventory of
a Grantor is held by a Person other than a Grantor pursuant to consignment, sale
or return, sale on approval or similar arrangement. Collateral consisting of
Inventory is of good and merchantable quality, free from material defects. The
completion of the manufacturing process of such Inventory by a Person other than
the applicable Grantor would be permitted under any contract to which such
Grantor is a party or to which the Inventory is subject.


(f)    Authorization of Pledged Collateral. All Pledged Equity (i) is duly
authorized and validly issued, (ii) is fully paid and, to the extent applicable,
nonassessable and is not subject to the preemptive rights of any Person, (iii)
is beneficially owned as of record by a Grantor and (iv) constitutes all the
issued and outstanding shares of all classes of the equity of such Issuer issued
to such Grantor to the extent required to be pledged hereunder. All Pledged Debt
is the legal, valid and binding obligation of the Issuers and any obligors
thereof, except to the extent that enforceability of such obligations may be
limited by applicable bankruptcy, insolvency, and other similar laws affecting
creditor’s rights generally.


(g)    No Other Equity Interests, Instruments, Etc. As of the Closing Date, (i)
no Grantor owns any certificated Equity Interests in any Subsidiary that are
required to be pledged and delivered to the Collateral Agent hereunder except as
set forth on Schedule 14 to the Perfection Certificate (as updated from time to
time in accordance with the Credit Agreement), and (ii) no Grantor holds any
Instruments, Documents or Tangible Chattel Paper required to be pledged and
delivered to the Lender pursuant to Section 4(c)(i) of this Agreement other than
as set forth on Schedule 11 to the Perfection Certificate (as updated from time
to time in accordance with the Credit Agreement). All such certificated
securities, Instruments, Documents and Tangible Chattel Paper have been
delivered to the Collateral Agent to the extent (A) requested by the Collateral
Agent or the Required Lenders or (B) as required by the terms of this Agreement
and the other Loan Documents.


(h)    Partnership and Limited Liability Company Interests. None of the
Collateral consisting of an interest in a partnership or a limited liability
company (i) is dealt in or traded on a securities exchange or in a securities
market, (ii) by its terms expressly provides that it is a Security governed by
Article 8 of the UCC, (iii) is an Investment Company Security, (iv) is held in a
Securities Account or (v) constitutes a Security or a Financial Asset.


(i)    Perfection Certificate and Other Information Regarding Collateral. The
Perfection Certificate has been duly prepared, completed and executed and the
information set forth therein is correct and complete in all material respects
as of the date hereof.


(j)    Consents; Etc. No approval, consent, exemption, authorization or other
action by, notice to, or filing with, any Governmental Authority or any other
Person (including, without limitation, any stockholder, member or creditor of
such Grantor), is necessary or required for (i) the grant by such Grantor of the
security interest in the Collateral granted hereby or for the execution,





--------------------------------------------------------------------------------





delivery or performance of this Agreement by such Grantor, (ii) the perfection
of such security interest (to the extent such security interest can be perfected
by filing under the UCC, the granting of control (to the extent required under
Section 4(c) hereof) or by filing an appropriate notice with the USPTO or the
United States Copyright Office) or (iii) the exercise by the Collateral Agent or
the Secured Parties of the rights and remedies provided for in this Agreement
(including, without limitation, as against any Issuer), except for (A) the
filing or recording of UCC financing statements or other filings under the
Assignment of Claims Act, (B) the filing of appropriate notices with the USPTO
and the United States Copyright Office, (C) obtaining control to perfect the
Liens created by this Agreement (to the extent required under Section 4(c)
hereof), (D) such actions as may be required by Laws affecting the offering and
sale of securities, (E) such actions as may be required by applicable foreign
Laws affecting the pledge of the Pledged Equity of Foreign Subsidiaries, (F)
consents, authorizations, filings or other actions which have been obtained or
made, or the failure of which to obtain are not reasonably likely to cause a
Material Adverse Effect and (G) as may be required with respect to Vehicles
registered under a certificate of title.


(k)    Commercial Tort Claims. As of the Closing Date, no Grantor has any
Commercial Tort Claims seeking damages in excess of $250,000 other than as set
forth on Schedule 3 to the Perfection Certificate (as updated from time to time
in accordance with the Credit Agreement).


(l)    Copyrights, Patents and Trademarks.


(i)    All Intellectual Property registered or applied for with any Governmental
Authority (“Registered Intellectual Property”) and that are owned by such
Grantor is subsisting, and, to the extent registered, is enforceable, and, to
such Grantor’s knowledge, is valid.


(ii)    No holding, decision or judgment has been rendered against a Grantor by
any Governmental Authority that would limit, cancel or question the validity of
any Registered Intellectual Property owned by any Grantor in any material
respect.


(iii)    Each Grantor and each of its Subsidiaries, own, or possess the right to
use, all of the material Intellectual Property that is reasonably necessary for
the operation of their respective businesses, without any material infringement,
misappropriation or other violation of the rights of any other Person.


(iv)    No proceeding, claim or litigation regarding any of the foregoing is
pending or, to the knowledge of such Grantor, threatened, which, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.


(v)    As of the Closing Date, no Grantor owns any Registered Intellectual
Property and/or is party to any exclusive Intellectual Property License under
which such Grantor is the licensee of any registration or application for any
Copyright, except as set forth in Schedule 12 to the Perfection Certificate.


4.    Covenants. Each Grantor covenants that until the Facility Termination
Date, that such Grantor shall:


(a)    Maintenance of Perfected Security Interest; Further Information.


(i)    Maintain the security interest created by this Agreement as a first
priority perfected security interest (subject only to Permitted Liens) and shall
defend such security interest against the claims and demands of all Persons
whomsoever (other than the holders of Permitted Liens).





--------------------------------------------------------------------------------







(ii)    From time to time furnish to the Collateral Agent (for distribution to
the Lenders) upon the reasonable request of the Collateral Agent or the Required
Lenders, statements and schedules further identifying and describing the assets
and property of such Grantor and such other reports in connection therewith as
the Collateral Agent or the Required Lenders may reasonably request, all in
reasonable detail.


(b)    Required Notifications. Each Grantor shall promptly notify the Collateral
Agent (with such notice provided by the Collateral Agent to the Lenders) in
writing, of: (i) any Lien (other than Permitted Liens) on any of the Collateral
which would materially and adversely affect the ability of the Collateral Agent
to exercise any of its remedies hereunder and (ii) the occurrence of any other
event which could reasonably be expected to have a material impairment on the
aggregate value of the Collateral or on the security interests created hereby.


(c)    Perfection through Possession and Control.


(i)    If any amount in excess of $250,000 payable under or in connection with
any of the Collateral shall be or become evidenced by any Instrument or Tangible
Chattel Paper or Supporting Obligation, ensure that such Instrument, Tangible
Chattel Paper or Supporting Obligation is either in the possession of such
Grantor at all times or, if requested by the Collateral Agent or the Required
Lenders to perfect the security interest provided hereunder in such Collateral,
delivered to the Collateral Agent duly endorsed in a manner satisfactory to the
Collateral Agent. Such Grantor shall ensure that any Collateral consisting of
Tangible Chattel Paper is marked with a legend acceptable to the Collateral
Agent indicating the Collateral Agent’s security interest in such Tangible
Chattel Paper. To the extent the value of all Instruments, Supporting Obligation
and Tangible Chattel Paper not in the possession of the Collateral Agent exceeds
$250,000, at the request of the Collateral Agent or the Required Lenders, the
Grantors shall deliver such Instruments, Supporting Obligations and Tangible
Chattel Paper to the Collateral Agent so that the value of all Instruments,
Supporting Obligations and Tangible Chattel Paper not in the possession of the
Collateral Agent does not exceed $250,000.


(ii)    Deliver to the Collateral Agent promptly upon the receipt thereof by or
on behalf of a Grantor, (x) all promissory notes and other instruments
constituting Pledged Debt with a value that exceeds, individually, or in the
aggregate, $250,000 and (y) all certificates and other instruments constituting
Certificated Securities or Pledged Equity hereunder; provided that with respect
to the certificates evidencing the Pledged Equity of any Foreign Subsidiary,
such certificates shall be delivered to the Collateral Agent in accordance with
Section 6.17 of the Credit Agreement. Prior to delivery to the Collateral Agent,
all such promissory notes, certificates and other instruments constituting
Pledged Collateral shall be held in trust by such Grantor for the benefit of the
Collateral Agent and the Secured Parties pursuant hereto. All such promissory
notes, certificates and other instruments representing such Pledged Collateral
shall be delivered in suitable form for transfer by delivery or shall be
accompanied by duly executed instruments of transfer or assignment in blank,
substantially in the form provided in Exhibit A-1 or A-2, as applicable, hereto.


(iii)    If any Collateral shall consist of Deposit Accounts, Electronic Chattel
Paper, Letter-of-Credit Rights, Securities Accounts or uncertificated Investment
Property, execute and deliver (and, with respect to any Collateral consisting of
uncertificated Investment Property, cause the Issuer with respect to such
Investment Property to execute and deliver) to the Collateral Agent all control
agreements, assignments, instruments or other documents as reasonably requested
by the Collateral Agent or the Required Lenders





--------------------------------------------------------------------------------





for the purposes of obtaining and maintaining Control of such Collateral. If any
Collateral shall consist of Deposit Accounts or Securities Accounts, comply with
Section 6.13(d) of the Credit Agreement with respect to such Collateral.


(d)    Filing of Financing Statements, Notices, etc. Each Grantor shall execute
and deliver to the Collateral Agent and/or file such agreements, assignments or
instruments (including affidavits, notices, reaffirmations and amendments and
restatements of existing documents, as the Collateral Agent or the Required
Lenders may reasonably request) and do all such other things as the Lender may
reasonably deem necessary or appropriate (i) to assure the validity and
perfection of the Collateral Agent’s security interests hereunder, including (A)
such instruments as the Collateral Agent or the Required Lenders may from time
to time reasonably request in order to perfect and maintain the security
interests granted hereunder in accordance with the UCC, including, without
limitation, financing statements (including continuation statements), (B) with
regard to Copyrights, a Notice of Grant of Security Interest in Copyrights for
filing with the United States Copyright Office substantially in the form of
Exhibit B or other form acceptable to the Collateral Agent, (C) with regard to
Patents, a Notice of Grant of Security Interest in Patents for filing with the
USPTO substantially in the form of Exhibit C or other form acceptable to the
Lender and (D) with regard to Trademarks, a Notice of Grant of Security Interest
in Trademarks for filing with the USPTO substantially in the form of Exhibit D
or other form acceptable to the Collateral Agent, (ii) to consummate the
transactions contemplated hereby and (iii) to otherwise protect and assure the
Collateral Agent’s rights and interests hereunder. Furthermore, each Grantor
also hereby irrevocably makes, constitutes and appoints the Collateral Agent,
its nominee or any other person whom the Collateral Agent may designate, as such
Grantor’s attorney in fact with full power and for the limited purpose to
prepare and file (and, to the extent applicable, sign) in the name of such
Grantor any financing statements, or amendments and supplements to financing
statements, renewal financing statements, notices or any similar documents which
in the Collateral Agent’s reasonable discretion (or the reasonable discretion of
the Required Lenders) would be necessary or appropriate in order to perfect and
maintain perfection of the security interests granted hereunder, such power,
being coupled with an interest, being and remaining irrevocable until the
Facility Termination Date. Each Grantor hereby agrees that a carbon,
photographic or other reproduction of this Agreement or any such financing
statement is sufficient for filing as a financing statement by the Collateral
Agent without notice thereof to such Grantor wherever the Collateral Agent or
the Required Lenders may in their reasonable discretion desire to file the same.


(e)    Collateral Held By Warehouseman, Bailee, etc. Perfect and protect such
Grantor’s ownership interests in all Inventory stored with a consignee against
creditors of the consignee by filing and maintaining financing statements
against the consignee reflecting the consignment arrangement filed in all
appropriate filing offices, providing any written notices required by the UCC to
notify any prior creditors of the consignee of the consignment arrangement, and
taking such other actions as may be appropriate to perfect and protect such
Grantor’s interests in such inventory under Section 2-326, Section 9-103,
Section 9-324 and Section 9-505 of the UCC or otherwise, which such financing
statements filed pursuant to this Section shall be assigned to the Collateral
Agent, for the benefit of the Secured Parties.


(f)    Treatment of Accounts. Not grant or extend the time for payment of any
Account, or compromise or settle any Account for less than the full amount
thereof, or release any person or property, in whole or in part, from payment
thereof, or amend, supplement or modify any Account in any manner that could
reasonably be likely to adversely affect the value thereof, or allow any credit
or discount thereon, other than, in the case of any of the foregoing, in the
ordinary course of a Grantor’s business.


(g)    Commercial Tort Claims. Execute and deliver such statements, documents
and notices and do and cause to be done all such things as may be required by
the Collateral Agent,





--------------------------------------------------------------------------------





or required by Law, to create, preserve, perfect and maintain the Collateral
Agent’s security interest in any Commercial Tort Claims seeking damages in
excess of $250,000 initiated by or in favor of any Grantor.


(h)    Inventory. With respect to the Inventory of each Grantor:


(i)    At all times maintain inventory records in the ordinary course of
business.


(ii)    Produce, use, store and maintain the Inventory in accordance in all
material respects with applicable standards of any insurance and in compliance
in all material respects with applicable Laws (including the requirements of the
Federal Fair Labor Standards Act of 1938, as amended and all rules, regulations
and orders related thereto).


(i)    Reserved.


(j)    Nature of Collateral. At all times maintain the Collateral as personal
property and not affix any material portion of the Collateral to any real
property in a manner which would change its nature from personal property to
real property or a Fixture to real property, unless the Lender shall have a
perfected Lien on such Fixture or real property.


(k)    Issuance or Acquisition of Equity Interests in Partnerships or Limited
Liability Companies.


(i)    Not without executing and delivering, or causing to be executed and
delivered, to the Collateral Agent such agreements, documents and instruments as
the Collateral Agent or the Required Lenders may reasonably require, issue or
acquire any Pledged Equity consisting of an interest in a partnership or a
limited liability company that (A) is dealt in or traded on a securities
exchange or in a securities market, (B) by its terms expressly provides that it
is a Security governed by Article 8 of the UCC, (C) is an investment company
security, (D) is held in a Securities Account or (E) constitutes a Security or a
Financial Asset.


(ii)    Without the prior written consent of the Collateral Agent, no Grantor
will (A) vote to enable, or take any other action to permit, any applicable
Issuer to issue any Investment Property or Equity Interests constituting
partnership or limited liability company interests, except for those additional
Investment Property or Equity Interests constituting partnership or limited
liability company interests that will be subject to the security interest
granted herein in favor of the Secured Parties, or (B) enter into any agreement
or undertaking, except in connection with a Disposition permitted under Section
7.5 of the Credit Agreement, restricting the right or ability of such Grantor or
the Collateral Agent to sell, assign or transfer any Investment Property or
Pledged Equity or Proceeds thereof. The Grantors will defend the right, title
and interest of the Collateral Agent in and to any Investment Property and
Pledged Equity against the claims and demands of all Persons whomsoever.


(iii)    If any Grantor shall become entitled to receive or shall receive (A)
any Certificated Securities (including, without limitation, any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the
ownership interests of any Issuer, whether in addition to, in substitution of,
as a conversion of, or in exchange for, any Investment Property, or otherwise in
respect thereof, or (B) any sums paid upon or in respect of any Pledged
Collateral or any Investment Property upon the liquidation or dissolution of any
Issuer, to the extent required to be paid





--------------------------------------------------------------------------------





to the Lenders in accordance with Section 2.5(b) of the Credit Agreement, such
Grantor shall accept the same as the agent of the Secured Parties, hold the same
in trust for the Secured Parties, segregated from other funds of such Grantor,
and promptly deliver the same to the Collateral Agent, on behalf of the Secured
parties, in accordance with the terms hereof.


(l)    Intellectual Property.


(i)    Not do any act or omit to do any act whereby any material Copyright may
become invalidated and (A) not do any act, or omit to do any act, whereby any
material Copyright may become injected into the public domain, except for
occasional releases of software code not material to the operation of such
Grantor’s business as open source software, subject to such Grantor’s reasonable
business judgment; (B) notify the Collateral Agent (who shall notify the
Lenders) immediately if it knows that any material Copyright may become injected
into the public domain or of any materially adverse determination or development
(including, without limitation, the institution of, or any such determination or
development in, any court or tribunal in the United States or any other country)
regarding a Grantor’s ownership of any such Copyright or its validity; (C) take
all necessary steps as such Grantor shall reasonably deem appropriate to
maintain and pursue each application (and to obtain the relevant registration)
of each material Copyright owned by a Grantor and to maintain each registration
of each material Copyright owned by a Grantor including, without limitation,
filing of applications for renewal where necessary; and (D) promptly notify the
Collateral Agent (who shall notify the Lenders) of any material infringement,
misappropriation, dilution or impairment of any Copyright of a Grantor of which
it becomes aware and take such actions as it shall reasonably deem appropriate
under the circumstances to protect such Copyright, including, where appropriate,
the bringing of suit for infringement, dilution or impairment or seeking
injunctive relief and seeking to recover any and all damages for such
infringement, misappropriation, dilution or impairment.


(ii)    Grant to the Collateral Agent a non-exclusive, royalty-free license to
use, license or sublicense such Grantor’s Intellectual Property (with respect to
Trademarks, subject to reasonable quality control) for the purpose of enabling
to exercise the Collateral Agent’s rights hereunder, exercisable only after the
occurrence and during the continuance of an Event of Default; provided, however,
that (i) no such license or agreement granting such Grantor rights in third
party’s Intellectual Property shall be deemed granted to the extent granting
such license is prohibited according to the terms of any license agreement to
which the Grantor is a party or otherwise bound and (ii) such license will
terminate on the termination of this agreement and the indefeasible payment in
full of all Secured Obligations.


(iii)    (A) Subject to such Grantor’s reasonable business judgment, continue to
use each material Trademark of such Grantor on each and every trademark class of
goods applicable to its current line as reflected in its current catalogs,
brochures and price lists in order to maintain such Trademark in full force free
from any claim of abandonment for non-use, (B) subject to such Grantor’s
reasonable business judgment, maintain as in the past the quality of products
and services offered under each such Trademark, (C) employ each such Trademark
with the appropriate notice of registration, if applicable, (D) not adopt or use
any mark that is confusingly similar or a colorable imitation of any such
Trademark unless the Collateral Agent, for the benefit of the Secured Parties,
shall obtain a perfected security interest in such mark pursuant to this
Agreement, and (E) subject to such Grantor’s reasonable business judgment, not
(and not permit any licensee or sublicensee thereof to) do any act or omit to do
any act whereby any such Trademark may become invalidated.







--------------------------------------------------------------------------------





(iv)    Not knowingly do any act, or omit to do any act, whereby any material
Patent may become abandoned or dedicated.


(v)    Promptly notify the Collateral Agent (who shall notify the Lenders)
immediately if it knows that any application or registration relating to any
material Patent or Trademark may become abandoned or dedicated, or of any
materially adverse determination or development (including, without limitation,
the institution of, or any such determination or development in, any proceeding
in the USPTO or any court or tribunal in any country) regarding such Grantor
ownership of any Patent or Trademark or its right to register the same or to
keep and maintain the same.


(vi)    Take all necessary steps as such Grantor shall deem appropriate under
the circumstances, including, without limitation, in any proceeding before the
USPTO, or any similar office or agency in any other country or any political
subdivision thereof, to maintain and pursue each application (and to obtain the
relevant registration) and to maintain each registration of each material Patent
and Trademark, including, without limitation, filing of applications for
renewal, affidavits of use and affidavits of incontestability.


(vii)    Promptly notify the Collateral Agent (who shall notify the Lenders)
after such Grantor learns that any material Patent or Trademark included in the
Collateral is infringed, misappropriated, diluted or impaired by a third party
and promptly sue for infringement, misappropriation, dilution or impairment, to
seek injunctive relief where appropriate and to recover any and all damages for
such infringement, misappropriation, dilution or impairment, or to take such
other actions as such Grantor or the Required Lenders shall reasonably deem
appropriate under the circumstances to protect such Patent or Trademark.


(viii)    In the event that such Grantor, either directly or through any agent,
employee, licensee or designee, (A) files an application for the registration of
(or otherwise becomes the owner of) any Patent, Trademark or Copyright with the
USPTO, United States Copyright Office or other applicable Governmental
Authority, (B) acquires any registration or application for registration of any
Patent, Trademark or Copyright or (C) acquires or becomes a party to any
exclusive Intellectual Property License under which such Grantor is the licensee
of any registration or application for any Copyright, provide the Collateral
Agent written notice thereof each fiscal quarter, concurrently with delivery of
the Compliance Certificate as required under Section 6.2(b) of the Credit
Agreement, and, upon request of the Collateral Agent, promptly execute and
deliver any and all security agreements or other instruments as the Collateral
Agent may reasonably request to evidence the Collateral Agent’s security
interest in such Patent, Trademark, Copyright or exclusive Intellectual Property
License, and the General Intangibles of such Grantor relating thereto or
represented thereby.


(ix)    Not make any assignment or agreement in conflict with the security
interest in the Copyrights, Patents or Trademarks of each Grantor hereunder
(except as permitted by the Credit Agreement).


Notwithstanding the foregoing, the Grantors may, in their reasonable business
judgment, to the extent consistent with past practice, fail to maintain, pursue,
preserve or protect any Copyright, Patent or Trademark which is not material to
their businesses.


(m)    Equipment. Maintain each item of Equipment in good working order and
condition (reasonable wear and tear and obsolescence excepted).







--------------------------------------------------------------------------------





(n)    Further Assurances. Promptly upon the reasonable request of the
Collateral Agent or the Required Lenders and at the sole expense of the
Grantors, duly execute and deliver, and have recorded, such further instruments
and documents and take such further actions as the Collateral Agent or the
Required Lenders may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, including, without limitation, (A) with respect to Government
Contracts, assignment agreements and notices of assignment, in form and
substance satisfactory to the Required Lenders, duly executed by any Grantors
party to such Government Contract in compliance with the Assignment of Claims
Act (or analogous state applicable Law), and (B) all applications, certificates,
instruments, registration statements, and all other documents and papers the
Collateral Agent or the Required Lenders may reasonably request and as may be
required by law in connection with the obtaining of any consent, approval,
registration, qualification, or authorization of any Person deemed necessary or
appropriate for the effective exercise of any rights under this Agreement;
provided that no Grantor shall be required to take any action to perfect a
security interest in any Collateral if the costs and burdens to the Grantors of
perfecting a security interest in such Collateral (including any applicable
stamp, intangibles or other taxes) are excessive in relation to value to the
Lenders afforded thereby as determined by the Required Lenders in their
reasonable discretion.


5.    Authorization to File Financing Statements. Each Grantor hereby authorizes
the Collateral Agent and the Lenders to prepare and file such financing
statements (including continuation statements) or amendments thereof or
supplements thereto or other instruments as the Collateral Agent or the Required
Lenders may from time to time deem necessary or appropriate in order to perfect
and maintain the security interests granted hereunder in accordance with the
UCC, which such financing statements may describe the Collateral in the same
manner as described herein or may contain an indication or description of
Collateral that describes such property in any other manner as the Collateral
Agent or the Required Lenders may determine, in their sole discretion, is
necessary, advisable or prudent to ensure the perfection of the security
interest in the Collateral granted herein, including, without limitation,
describing such property as “all assets, whether now owned or hereafter
acquired” or “all personal property, whether now owned or hereafter acquired.”


6.    Advances. On failure of any Grantor to perform any of the covenants and
agreements contained herein or in any other Loan Document, the Required Lenders
may, at their option and in their sole discretion, instruct the Collateral Agent
to perform the same and in so doing may expend such sums as the Required Lenders
may reasonably deem advisable in the performance thereof, including, without
limitation, the payment of any insurance premiums, the payment of any taxes, a
payment to obtain a release of a Lien or potential Lien, expenditures made in
defending against any adverse claim and all other expenditures which the
Collateral Agent and the Required Lenders may make for the protection of the
security hereof or which may be compelled to make by operation of Law. All such
sums and amounts so expended shall be repayable by the Grantors on a joint and
several basis promptly upon timely notice thereof and demand therefor, shall
constitute additional Secured Obligations and shall bear interest from the date
said amounts are expended at the Default Rate. No such performance of any
covenant or agreement by the Collateral Agent on behalf of any Grantor, and no
such advance or expenditure therefor, shall relieve the Grantors of any Default
or Event of Default. The Required Lenders may instruct the Collateral Agent to
make any payment hereby authorized in accordance with any bill, statement or
estimate procured from the appropriate public office or holder of the claim to
be discharged without inquiry into the accuracy of such bill, statement or
estimate or into the validity of any tax assessment, sale, forfeiture, tax lien,
title or claim except to the extent such payment is being contested in good
faith by a Grantor in appropriate proceedings and against which adequate
reserves are being maintained in accordance with GAAP.















--------------------------------------------------------------------------------





7.    Remedies.


(a)    General Remedies. Upon the occurrence of an Event of Default and during
continuation thereof, the Collateral Agent on behalf of the Secured Parties
shall have, in addition to the rights and remedies provided herein, in the Loan
Documents, in any other documents relating to the Secured Obligations, or by any
applicable Law (including, but not limited to, levy of attachment, garnishment
and the rights and remedies set forth in the UCC of the jurisdiction applicable
to the affected Collateral), the rights and remedies of a secured party under
the UCC (regardless of whether the UCC is the law of the jurisdiction where the
rights and remedies are asserted and regardless of whether the UCC applies to
the affected Collateral), and further, the Collateral Agent may, with or without
judicial process or the aid and assistance of others, (i) enter on any premises
on which any of the Collateral may be located and, without resistance or
interference by the Grantors, take possession of the Collateral, (ii) dispose of
any Collateral on any such premises, (iii) require the Grantors to assemble and
make available to the Collateral Agent at the expense of the Grantors any
Collateral at any place and time designated by the Collateral Agent which is
reasonably convenient to the parties, (iv) remove any Collateral from any such
premises for the purpose of effecting the sale or other disposition thereof, or
(v) without demand and without advertisement, notice, hearing or process of law,
all of which each of the Grantors hereby waives to the fullest extent permitted
by Law, at any place and time or times, sell, lease, assign, give option or
options to purchase, or otherwise dispose of and deliver the Collateral or any
part thereof (or contract to do any of the foregoing), in one or more parcels
any or all Collateral held by or for it at public or private sale (which in the
case of a private sale of Pledged Equity, shall be to a restricted group of
purchasers who will be obligated to agree, among other things, to acquire such
securities for their own account, for investment and not with a view to the
distribution or resale thereof), at any exchange or broker’s board or elsewhere,
by one or more contracts, in one or more parcels, for money, upon credit or
otherwise, at such prices and upon such terms as the Collateral Agent deems
advisable, in its sole discretion (subject to any and all mandatory legal
requirements). Each Grantor acknowledges that any such private sale may be at
prices and on terms less favorable to the seller than the prices and other terms
which might have been obtained at a public sale and, notwithstanding the
foregoing, agrees that such private sale shall be deemed to have been made in a
commercially reasonable manner and, in the case of a sale of Pledged Equity,
that the Collateral Agent shall have no obligation to delay sale of any such
securities for the period of time necessary to permit the Issuer of such
securities to register such securities for public sale under the Securities Act
of 1933. The Collateral Agent and the Lenders shall have the right upon any such
public sale or sales, and, to the extent permitted by applicable Law, upon any
such private sale or sales, to purchase the whole or any part of the Collateral
so sold. Neither the Collateral Agent’s compliance with applicable Law nor its
disclaimer of warranties relating to the Collateral shall be considered to
adversely affect the commercial reasonableness of any sale. To the extent the
rights of notice cannot be legally waived hereunder, each Grantor agrees that
any requirement of reasonable notice shall be met if such notice, specifying the
place of any public sale or the time after which any private sale is to be made,
is personally served on or mailed, postage prepaid, to the Borrower in
accordance with the notice provisions of Section 10.2 of the Credit Agreement at
least 10 days before the time of sale or other event giving rise to the
requirement of such notice. Each Grantor further acknowledges and agrees that
any offer to sell any Pledged Equity which has been (A) publicly advertised on a
bona fide basis in a newspaper or other publication of general circulation in
the financial community of New York, New York (to the extent that such offer may
be advertised without prior registration under the Securities Act of 1933), or
(B) made privately in the manner described above shall be deemed to involve a
“public sale” under the UCC, notwithstanding that such sale may not constitute a
“public offering” under the Securities Act of 1933, and the Collateral Agent and
the Lenders may, in such event, bid for the purchase of such securities. The
Collateral Agent shall not be obligated to make any sale or other disposition of
the Collateral regardless of notice having been given. To the extent permitted
by applicable Law, any Secured Party may be a purchaser at any such sale. To the
extent permitted by applicable Law, each of the Grantors hereby waives





--------------------------------------------------------------------------------





all of its rights of redemption with respect to any such sale. Subject to the
provisions of applicable Law, the Collateral Agent may postpone or cause the
postponement of the sale of all or any portion of the Collateral by announcement
at the time and place of such sale, and such sale may, without further notice,
to the extent permitted by Law, be made at the time and place to which the sale
was postponed, or the Collateral Agent may further postpone such sale by
announcement made at such time and place. To the extent permitted by applicable
Law, each Grantor waives all claims, damages and demands it may acquire against
the Collateral Agent or any other Secured Party arising out of the exercise by
them of any rights hereunder except to the extent (a) any such claims, damages
or demands result solely from the gross negligence or willful misconduct of the
Collateral Agent or such other Secured Party as determined by a final
non-appealable judgment of a court of competent jurisdiction, in each case
against whom such claim is asserted, or (b) arise from a dispute among such
parties (other than such disputes involving claims against the Collateral Agent
in its capacity as such) that do not involve an act or omission by the Borrower
or any other Grantor. Each Grantor agrees that the internet shall constitute a
“place” for purposes of Section 9-610(b) of the UCC and that any sale of
Collateral to a licensor pursuant to the terms of a license agreement between
such licensor and a Grantor is sufficient to constitute a commercially
reasonable sale (including as to method, terms, manner, and time) within the
meaning of Section 9-610 of the UCC.


(b)    Remedies Relating to Accounts. Upon the occurrence and during the
continuation of an Event of Default:


(i)    Whether or not the Collateral Agent or any other Secured Party has
exercised any or all of its rights and remedies hereunder, (A) at the request of
the Collateral Agent each Grantor shall notify (such notice to be in form and
substance satisfactory to the Required Lenders) its Account Debtors that such
Accounts have been assigned to the Collateral Agent, for the benefit of Secured
Parties, and promptly upon the request of the Collateral Agent (acting on the
written instructions of the Required Lenders), instruct all Account Debtors to
remit all payments in respect of Accounts to a mailing location selected by the
Collateral Agent and the Required Lenders and (B) the Collateral Agent (acting
on the written instructions of the Required Lenders) shall have the right to
enforce any Grantor’s rights against its customers and account debtors, and the
Collateral Agent (acting on the written instructions of the Required Lenders) or
its designee may notify any Grantor’s customers and account debtors that the
Accounts of such Grantor have been assigned to the Collateral Agent or of the
Collateral Agent’s security interest therein, and may (either in its own name or
in the name of a Grantor or both) demand, collect (including without limitation
by way of a lockbox arrangement), receive, take receipt for, sell, sue for,
compound, settle, compromise and give acquittance for any and all amounts due or
to become due on any Account, and, the Collateral Agent (acting on the written
instructions of the Required Lenders) may file any claim or take any other
action or proceeding to protect and realize upon the security interest granted
hereunder.


(ii)    Each Grantor acknowledges and agrees that the Proceeds of its Accounts
remitted to or on behalf of the Collateral Agent in accordance with the
provisions hereof shall be solely for the Collateral Agent’s own convenience and
that such Grantor shall not have any right, title or interest in such Accounts
or in any such other amounts except as expressly provided herein. Neither the
Collateral Agent nor the other Secured Parties shall have any liability or
responsibility to any Grantor for acceptance of a check, draft or other order
for payment of money bearing the legend “payment in full” or words of similar
import or any other restrictive legend or endorsement or be responsible for
determining the correctness of any remittance.


(iii)    (A) the Collateral Agent shall have the right, but not the obligation,
to make test verifications of the Accounts in any manner and through any medium
that it





--------------------------------------------------------------------------------





reasonably considers advisable, and the Grantors shall furnish all such
assistance and information as the Collateral Agent (acting on the written
instructions of the Required Lenders) may require in connection with such test
verifications, (B) upon the Required Lender’s request and at the expense of the
Grantors, the Grantors shall cause independent public accountants or others
satisfactory to the Required Lenders to furnish to the Collateral Agent for
distribution to the Lenders, reports showing reconciliations, aging and test
verifications of, and trial balances for, the Accounts and (C) the Collateral
Agent (acting on the written instructions of the Required Lenders) in its own
name or in the name of others may communicate with account debtors on the
Accounts to verify with them to the Collateral Agent’s satisfaction the
existence, amount and terms of any Accounts.


(iv)    Upon the request of the Collateral Agent, each Grantor shall forward to
the Collateral Agent for distribution to the Lenders, on the last Business Day
of each week, deposit slips related to all cash, money, checks or any other
similar items of payment received by the Grantor during such week, and, if
requested by the Collateral Agent (acting on the written instructions of the
Required Lenders), copies of such checks or any other similar items of payment,
together with a statement showing the application of all payments on the
Collateral during such week and a collection report with regard thereto, in form
and substance satisfactory to the Required Lenders.


(c)    Deposit Accounts/Securities Accounts. Upon the occurrence of an Event of
Default and during continuation thereof, the Collateral Agent may prevent
withdrawals or other dispositions of funds in Deposit Accounts and Securities
Accounts subject to control agreements or held with any Secured Party.


(d)    Investment Property/Pledged Collateral. Upon the occurrence of an Event
of Default and during the continuation thereof: at the request of the Collateral
Agent, the Collateral Agent shall have the right to receive any and all cash
dividends, interest, principal, other payments or distributions made in respect
of any Investment Property or Pledged Collateral or other Proceeds paid in
respect of any Investment Property or Pledged Collateral, and any or all of any
Investment Property or Pledged Collateral may, at the option of the Required
Lenders, be registered in the name of the Collateral Agent or its nominee, and
the Collateral Agent or its nominee may thereafter exercise (in each case
subject to the consent of the Required Lenders) (i) all voting, corporate and
other rights pertaining to such Investment Property, or any such Pledged Equity
at any meeting of shareholders, partners or members of the relevant Issuers or
otherwise and (ii) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Investment
Property or Pledged Collateral as if it were the absolute owner thereof
(including, without limitation, the right to exchange at its discretion any and
all of the Investment Property or Pledged Collateral upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate, partnership or limited liability company structure of any Issuer
or upon the exercise by any Grantor or the Collateral Agent of any right,
privilege or option pertaining to such Investment Property or Pledged
Collateral, and in connection therewith, the right to deposit and deliver any
and all of the Investment Property or Pledged Collateral with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Collateral Agent may determine), all without liability
except to account for property actually received by the Collateral Agent;
provided that no Secured Party shall have any duty to any Grantor to exercise
any such right, privilege or option and the Collateral Agent and the other
Secured Parties shall not be responsible for any failure to do so or delay in so
doing. In furtherance thereof, each Grantor hereby authorizes and instructs each
Issuer with respect to any Collateral consisting of Investment Property and/or
Pledged Collateral to (A) comply with any instruction received by it from the
Collateral Agent in writing that (1) states that an Event of Default has
occurred and is continuing and (2) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from such Grantor, and
each Grantor agrees that each Issuer shall be fully





--------------------------------------------------------------------------------





protected in so complying following receipt of such notice and prior to notice
that such Event of Default is no longer continuing, and (B) except as otherwise
expressly permitted hereby, upon the request of the Collateral Agent, pay any
dividends, interest, principal or other payments or distributions with respect
to any Investment Property or Pledged Collateral directly to the Collateral
Agent. Unless an Event of Default shall have occurred and be continuing and the
Collateral Agent shall have given notice to the relevant Grantor of the intent
to exercise the rights pursuant to this Section 7, each Grantor shall be
permitted to receive all cash dividends, interest, principal, or other payments
or distributions made in respect of any Investment Property and any Pledged
Collateral to the extent permitted in the Credit Agreement, and to exercise all
voting and other corporate, company and partnership rights with respect to any
Investment Property and Pledged Collateral to the extent not inconsistent with
the terms of this Agreement and the other Loan Documents; provided further that
all dividends, interest, principal or other payments or distributions received
by any Grantor contrary to the provisions of this Section 7(d) shall be held in
trust for the benefit of the Collateral Agent and the Secured Parties, shall be
segregated from other property or funds of such Grantor and shall be promptly
(and in any event within three days or such longer period as the Required
Lenders may agree in their reasonable discretion) delivered to the Collateral
Agent upon demand in the same form as so received (with any necessary
endorsement reasonably requested by the Collateral Agent or the Required
Lenders).


(e)    Access. In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuance thereof, the
Collateral Agent (acting on the written instructions of the Required Lenders)
shall have the right to enter and remain upon the various premises of the
Grantors without cost or charge to the Secured Parties, and use the same,
together with materials, supplies, books and records of the Grantors for the
purpose of collecting and liquidating the Collateral, or for preparing for sale
and conducting the sale of the Collateral, whether by foreclosure, auction or
otherwise. In addition, the Collateral Agent may remove Collateral, or any part
thereof, from such premises and/or any records with respect thereto, in order to
effectively collect or liquidate such Collateral. If the Collateral Agent
exercises the right to take possession of the Collateral, each Grantor shall
also at its expense perform any and all other steps reasonably requested by the
Collateral Agent (acting on the written instructions of the Required Lenders) to
preserve and protect the security interest hereby granted in the Collateral,
such as placing and maintaining signs indicating the security interest of the
Collateral Agent, appointing overseers for the Collateral and maintaining
inventory records.


(f)    Nonexclusive Nature of Remedies. Failure by the Collateral Agent or any
of the other Secured Parties to exercise any right, remedy or option under this
Agreement, any other Loan Document, any other document relating to the Secured
Obligations, or as provided by Law, or any delay by the Collateral Agent or such
other Secured Parties in exercising the same, shall not operate as a waiver of
any such right, remedy or option. No waiver hereunder shall be effective unless
it is in writing, signed by the party against whom such waiver is sought to be
enforced and then only to the extent specifically stated, which in the case of
the Collateral Agent or such other Secured Parties shall only be granted as
provided herein. To the extent permitted by Law, neither the Collateral Agent,
the other Secured Parties, nor any party acting as attorney for the Collateral
Agent or such other Secured Parties, shall be liable hereunder for any acts or
omissions or for any error of judgment or mistake of fact or law other than (i)
such Person’s gross negligence or willful misconduct hereunder as determined by
a final non-appealable judgment of a court of competent jurisdiction or (ii) in
connection with a dispute among such parties (other than such disputes involving
claims against the Collateral Agent in its capacity as such) that do not involve
an act or omission by the Borrower or any other Grantor. The rights and remedies
of the Collateral Agent and the other Secured Parties under this Agreement shall
be cumulative and not exclusive of any other right or remedy which the
Collateral Agent or the other Secured Parties may have.









--------------------------------------------------------------------------------





(g)    Retention of Collateral. In addition to the rights and remedies
hereunder, Collateral Agent may, in compliance with Sections 9-620 and 9-621 of
the UCC or otherwise complying with the requirements of applicable Law of the
relevant jurisdiction, accept or retain the Collateral in satisfaction of the
Secured Obligations. Unless and until the Collateral Agent shall have provided
such notices, however, no Secured Party shall be deemed to have retained any
Collateral in satisfaction of any Secured Obligations for any reason.


(h)    Waiver; Deficiency. Each Grantor hereby waives, to the extent permitted
by applicable Laws, all rights of redemption, appraisement, valuation, stay,
extension or moratorium now or hereafter in force under any applicable Laws in
order to prevent or delay the enforcement of this Agreement or the absolute sale
of the Collateral or any portion thereof. In the event that the proceeds of any
sale, collection or realization are insufficient to pay all amounts to which the
Collateral Agent and the other Secured Parties are legally entitled, the
Grantors shall be jointly and severally liable for the deficiency, together with
interest thereon at the Default Rate, together with the costs of collection and
the fees, charges and disbursements of counsel. Any surplus remaining after the
full payment and satisfaction of the Secured Obligations shall be returned to
the Grantors or to whomsoever a court of competent jurisdiction shall determine
to be entitled thereto.


(i)    Registration Rights. Upon the occurrence and during the continuation of
an Event of Default:


(i)    If the Required Lenders shall determine, as set forth in a written notice
to the Collateral Agent and the Borrower, that in order to exercise the right to
sell any or all of the Collateral it is necessary or advisable to have such
Collateral registered under the provisions of the Securities Act (any such
Collateral, the “Restricted Securities Collateral”), the relevant Grantor will
cause each applicable Issuer (and the officers and directors thereof) that is a
Grantor or a Subsidiary of a Grantor to (A) execute and deliver all such
instruments and documents, and do or cause to be done all such other acts as may
be, in the opinion of the Required Lenders, necessary or advisable to register
such Restricted Securities Collateral, or that portion thereof to be sold, under
the provisions of the Securities Act, (B) use its commercially reasonable
efforts to cause the registration statement relating thereto to become effective
and to remain effective for a period of one year from the date of the first
public offering of such Restricted Securities Collateral, or that portion
thereof to be sold, and (C) make all amendments thereto and/or to the related
prospectus which, in the opinion of the Required Lenders, are necessary or
advisable, all in conformity with the requirements of the Securities Act and the
rules and regulations of the Securities and Exchange Commission applicable
thereto. Each Grantor agrees to cause each applicable Issuer (and the officers
and directors thereof) to comply with the provisions of the securities or “Blue
Sky” laws of any and all jurisdictions which the Required Lenders shall
designate and to make available to its security holders, as soon as practicable,
an earnings statement (which need not be audited) which will satisfy the
provisions of the Securities Act.


(ii)    Each Grantor agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Restricted Securities Collateral valid and
binding and in compliance with any and all other applicable Laws. Each Grantor
further agrees that a breach of any of the covenants contained in this Section 7
will cause irreparable injury to the Collateral Agent and the other Secured
Parties, that the Collateral Agent and the other Secured Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 7 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred under the
Credit Agreement.





--------------------------------------------------------------------------------







8.    Rights of the Collateral Agent.


(a)    Power of Attorney. In addition to other powers of attorney contained
herein, each Grantor hereby designates and appoints the Collateral Agent, on
behalf of the Secured Parties, and each of its designees or agents, as
attorney-in-fact of such Grantor, irrevocably and with power of substitution,
with authority to take any or all of the following actions upon the occurrence
and during the continuance of an Event of Default:


(i)    to demand, collect, settle, compromise, adjust, give discharges and
releases, all as the Collateral Agent (acting on the written instructions of the
Required Lenders) may reasonably determine;


(ii)    to commence and prosecute any actions at any court for the purposes of
collecting any Collateral and enforcing any other right in respect thereof;


(iii)    to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Collateral Agent (acting on the
written instructions of the Required Lenders) may deem reasonably appropriate;


(iv)    to receive, open and dispose of mail addressed to a Grantor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to the Collateral of such Grantor on behalf of
and in the name of such Grantor, or securing, or relating to such Collateral;


(v)    to sell, assign, transfer, make any agreement in respect of, or otherwise
deal with or exercise rights in respect of, any Collateral or the goods or
services which have given rise thereto, as fully and completely as though the
Collateral Agent were the absolute owner thereof for all purposes;


(vi)    to adjust and settle claims under any insurance policy relating thereto;


(vii)    to execute and deliver all assignments, conveyances, statements,
financing statements, continuation financing statements, security agreements,
affidavits, notices and other agreements, instruments and documents that the
Collateral Agent may determine necessary in order to perfect and maintain the
security interests and liens granted pursuant to this Agreement and in order to
fully consummate all of the transactions contemplated herein;


(viii)    to institute any foreclosure proceedings that the Lender may deem
appropriate;


(ix)    to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Collateral;


(x)    to exchange any of the Pledged Collateral or other property upon any
merger, consolidation, reorganization, recapitalization or other readjustment of
the Issuer thereof and, in connection therewith, deposit any of the Pledged
Collateral with any committee, depository, transfer agent, registrar or other
designated agency upon such terms as the Collateral Agent may reasonably deem
appropriate;


(xi)    to vote for a shareholder resolution, or to sign an instrument in
writing,





--------------------------------------------------------------------------------





sanctioning the transfer of any or all of the Pledged Collateral into the name
of the Collateral Agent or one or more of the Secured Parties or into the name
of any transferee to whom the Pledged Collateral or any part thereof may be sold
pursuant to Section 7 hereof;


(xii)    to pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against the Collateral;


(xiii)    to direct any parties liable for any payment in connection with any of
the Collateral to make payment of any and all monies due and to become due
thereunder directly to the Collateral Agent or as the Required Lenders shall
direct;


(xiv)    to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral;


(xv)    in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Lender may request to evidence the security interests created hereby in such
Intellectual Property and the goodwill and General Intangibles of such Grantor
relating thereto or represented thereby; and


(xvi)    do and perform all such other acts and things as the Collateral Agent
or the Required Lenders may reasonably deem to be necessary, proper or
convenient in connection with the Collateral.


This power of attorney is a power coupled with an interest and shall be
irrevocable until the Facility Termination Date. Neither the Collateral Agent
nor any of the other Secured Parties shall be under any duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to the Collateral Agent or such other Secured
Parties under this Agreement, and shall not be liable for any failure to do so
or any delay in doing so. Neither the Collateral Agent nor any of the other
Secured Parties shall be liable for any act or omission or for any error of
judgment or any mistake of fact or law in its individual capacity or its
capacity as attorney-in-fact except acts or omissions resulting from its gross
negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction. This power of attorney is
conferred on the Collateral Agent solely to protect, preserve and realize upon
the security interest in the Collateral provided hereunder and shall not impose
any duty upon the Collateral Agent or any other Secured Party to exercise any
such powers.


(b)    Assignment by the Lender. The Collateral Agent may from time to time
assign the Secured Obligations to a successor Collateral Agent to the extent
permitted by, and appointed in accordance with, the Credit Agreement and such
successor shall be entitled to all of the rights and remedies of the Collateral
Agent under this Agreement and the other Loan Documents in relation thereto.


(c)    The Collateral Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Collateral Agent hereunder, the Collateral Agent shall have no duty or
liability to preserve rights pertaining thereto, it being understood and agreed
that the Grantors shall be responsible for preservation of all rights in the
Collateral, and the Collateral Agent shall be relieved of all responsibility for
the Collateral upon surrendering it or tendering the surrender of it to the
Grantors. The Collateral Agent shall be deemed to have exercised reasonable care
in the custody and preservation of the Collateral in its possession if the
Collateral is accorded treatment substantially equal to that which the
Collateral Agent accords its own property, which shall be no less than the
treatment employed by a reasonable and prudent agent in the industry, it being
understood that the Collateral Agent shall not have responsibility for





--------------------------------------------------------------------------------





taking any necessary steps to preserve rights against any parties with respect
to any of the Collateral. In the event of a public or private sale of Collateral
pursuant to Section 7 hereof, the Collateral Agent shall have no responsibility
for (i) ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relating to any Collateral,
whether or not the Collateral Agent has or is deemed to have knowledge of such
matters, or (ii) taking any steps to clean, repair or otherwise prepare the
Collateral for sale.


(d)    Liability with Respect to Accounts. Anything herein to the contrary
notwithstanding, each of the Grantors shall remain liable under each of the
Accounts to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to each such Account. Neither the Collateral Agent nor any
other Secured Party shall have any obligation or liability under any Account (or
any agreement giving rise thereto) by reason of or arising out of this Agreement
or the receipt by the Collateral Agent or any other Secured Party of any payment
relating to such Account pursuant hereto, nor shall the Collateral Agent or any
other Secured Party be obligated in any manner to perform any of the obligations
of a Grantor under or pursuant to any Account (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party under any Account (or any agreement giving rise
thereto), to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.


(e)    Releases of Collateral.


(i)    If any Collateral shall be sold, transferred or otherwise disposed of by
any Grantor in a transaction permitted by the Credit Agreement (other than to a
Person that is, or that is required to be, in each case, at the time of such
sale, transfer or other disposition, a Loan Party (but disregarding the grace
period provided for therein)), then, subject to Section 11.11 of the Credit
Agreement, the Collateral Agent shall promptly, and at the request and sole
expense of such Grantor, execute and deliver to such Grantor all releases and
other documents, and take such other action, reasonably necessary for the
release of the Liens created hereby or by any other Collateral Document on such
Collateral.


(ii)    Subject to Section 11.11 of the Credit Agreement, the Collateral Agent
may release any of the Pledged Equity from this Agreement or may substitute any
of the Pledged Equity for other Pledged Equity without altering, varying or
diminishing in any way the force, effect, lien, pledge or security interest of
this Agreement as to any Pledged Equity not expressly released or substituted,
and this Agreement shall continue as a first priority lien, subject only to
Permitted Liens, on all Pledged Equity not expressly released or substituted.


9.    Application of Proceeds. After the exercise of remedies provided for in
Section 8.2 of the Credit Agreement (or after the Loan has automatically become
immediately due and payable as set forth in Section 8.2 of the Credit Agreement)
any payments in respect of the Secured Obligations and any proceeds of the
Collateral, when received by the Lender or any Secured Party in cash or Cash
Equivalents will be applied in reduction of the Secured Obligations in the order
set forth in Section 8.3 of the Credit Agreement.


10.    Continuing Agreement.


(a)    This Agreement shall remain in full force and effect until the Facility
Termination Date, at which time this Agreement shall be automatically terminated
(other than obligations under this Agreement which expressly survive such
termination) and the Collateral Agent shall, upon the





--------------------------------------------------------------------------------





request and at the expense of the Grantors, forthwith release all of its liens
and security interests hereunder and shall execute and deliver all UCC
termination statements and/or other documents reasonably requested by the
Grantors evidencing such termination.


(b)    This Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Collateral Agent or by any other Secured Party as a preference,
fraudulent conveyance or otherwise under any Debtor Relief Law, all as though
such payment had not been made; provided that in the event payment of all or any
part of the Secured Obligations is rescinded or must be restored or returned,
all reasonable costs and expenses (including without limitation any reasonable
legal fees and disbursements) incurred by the Collateral Agent or by any other
Secured Party in defending and enforcing such reinstatement shall be deemed to
be included as a part of the Secured Obligations.


11.    Amendments; Waivers; Modifications, etc. This Agreement and the
provisions hereof may not be amended, waived, modified, changed, discharged or
terminated except as set forth in Section 10.1 of the Credit Agreement.


12.    Successors in Interest. This Agreement shall be binding upon each
Grantor, its permitted successors and assigns and shall inure, together with the
rights and remedies of the Lender and the Secured Parties hereunder, to the
benefit of the Lender and the Secured Parties and their successors and permitted
assigns.


13.    Notices. All notices required or permitted to be given under this
Agreement shall be in conformance with Section 10.2 of the Credit Agreement;
provided that notices and communications to the Grantors shall be directed to
the Grantors, at the address of the Borrower set forth in Section 10.2 of the
Credit Agreement.


14.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart. Delivery of an executed counterpart of a
signature page of this Agreement by fax transmission or other electronic mail
transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement. Without limiting the foregoing, to the
extent a manually executed counterpart is not specifically required to be
delivered, upon the request of any party, such fax transmission or electronic
mail transmission shall be promptly followed by such manually executed
counterpart.


15.    Headings. The headings of the sections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Agreement.


16.    Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY TRIAL.
The terms of Sections 10.13 and 10.14 of the Credit Agreement with respect to
governing law, submission to jurisdiction, venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.


17.    Severability. If any provision of this Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.


18.    Entirety. This Agreement, the other Loan Documents and the other
documents relating to the Secured Obligations represent the entire agreement of
the parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or





--------------------------------------------------------------------------------





correspondence relating to the Loan Documents, any other documents relating to
the Secured Obligations, or the transactions contemplated herein and therein.


19.    Other Security. To the extent that any of the Secured Obligations are now
or hereafter secured by property other than the Collateral (including, without
limitation, real property and securities owned by a Grantor), or by a guarantee,
endorsement or property of any other Person, then the Collateral Agent shall
have the right to proceed against such other property, guarantee or endorsement
upon the occurrence and during the continuation of any Event of Default, and the
Collateral Agent (acting on the written instructions of the Required Lenders)
shall have the right, in its sole discretion, to determine which rights,
security, liens, security interests or remedies the Collateral Agent shall at
any time pursue, relinquish, subordinate, modify or take with respect thereto,
without in any way modifying or affecting any of them or the Secured Obligations
or any of the rights of the Collateral Agent or the other Secured Parties under
this Agreement or under any other of the Loan Documents.


20.    Joinder. At any time after the date of this Agreement, one or more
additional Persons may become party hereto by executing and delivering to the
Collateral Agent a Joinder Agreement in the form of Exhibit B to the Credit
Agreement or such other form acceptable to the Required Lenders. Immediately
upon such execution and delivery of such Joinder Agreement (and without any
further action), each such additional Person will become a party to this
Agreement as a “Grantor” and have all of the rights and obligations of a Grantor
hereunder and this Agreement and the schedules referred to herein shall be
deemed amended by such Joinder Agreement.


21.    Consent of Issuers of Pledged Equity. Notwithstanding any anti-assignment
or other provisions in any operating agreement, limited partnership agreement or
similar organizational or governance documents of any Loan Party that is an
Issuer, such Loan Party hereby acknowledges, consents and agrees to (a) the
grant of the security interests in such Pledged Equity by the applicable
Grantors pursuant to this Agreement, together with all rights and remedies
accompanying such security interest as provided by this Agreement and applicable
Law and (b) waives any rights of first refusal or restrictions on transfer
contained therein.


22.    Joint and Several Obligations of Grantors.


(a)    Each of the Grantors is accepting joint and several liability hereunder
in consideration of the financial accommodations to be provided by the Lenders
under the Credit Agreement, for the mutual benefit, directly and indirectly, of
each of the Grantors and in consideration of the undertakings of each of the
Grantors to accept joint and several liability for the obligations of each of
them.


(b)    Each of the Grantors jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a primary obligor,
joint and several liability with the other Grantors with respect to the payment
and performance of all of the Secured Obligations, it being the intention of the
parties hereto that (i) all the Secured Obligations shall be the joint and
several obligations of each of the Grantors without preferences or distinction
among them and (ii) a separate action may be brought against each Grantor to
enforce this Agreement whether or not the Borrower, any other Grantor or any
other person or entity is joined as a party.


(c)    Notwithstanding any provision to the contrary contained herein, in any
other of the Loan Documents, to the extent the obligations of a Grantor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of such Grantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation,
Debtor Relief Laws).







--------------------------------------------------------------------------------





23.    Marshaling. The Collateral Agent shall not be required to marshal any
present or future collateral security (including but not limited to the
Collateral) for, or other assurances of payment of, the Secured Obligations or
any of them or to resort to such collateral security or other assurances of
payment in any particular order, and all of its rights and remedies hereunder
and in respect of such collateral security and other assurances of payment shall
be cumulative and in addition to all other rights and remedies, however existing
or arising. To the extent that it lawfully may, each Grantor hereby agrees that
it will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of the Collateral Agent’s rights and
remedies under this Agreement or under any other instrument creating or
evidencing any of the Secured Obligations or under which any of the Secured
Obligations is outstanding or by which any of the Secured Obligations is secured
or payment thereof is otherwise assured, and, to the extent that it lawfully
may, each Grantor hereby irrevocably waives the benefits of all such laws.


24.    Injunctive Relief.


(a)    Each Grantor recognizes that, in the event such Grantor fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement
or any other Loan Document, any remedy of law may prove to be inadequate relief
to the Lender and the other Secured Parties. Therefore, each Grantor agrees that
the Collateral Agent and the other Secured Parties, at the option of the
Collateral Agent and the other Secured Parties, shall be entitled to temporary
and permanent injunctive relief in any such case without the necessity of
proving actual damages.


(b)    The Collateral Agent, the other Secured Parties and each Grantor hereby
agree that no such Person shall have a remedy of punitive or exemplary damages
against any other party to a Loan Document and each such Person hereby waives
any right or claim to punitive or exemplary damages that they may now have or
may arise in the future in connection with any dispute under this Agreement or
any other Loan Document, whether such dispute is resolved through arbitration or
judicially.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]







--------------------------------------------------------------------------------





Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.


GRANTORS:
INSEEGO CORP.



By:    /s/ Stephen Smith        
Name:    Stephen Smith
Title:    Chief Financial Officer




NOVATEL WIRELESS, INC.


By:    /s/ Stephen Smith        
Name:    Stephen Smith
Title:    Chief Financial Officer




ENFORA, INC.


By:    /s/ Stephen Smith        
Name:    Stephen Smith
Title:    Chief Financial Officer




R.E.R. ENTERPRISES, INC.


By:    /s/ Stephen Smith            
Name:    Stephen Smith
Title:    Chief Financial Officer




INSEEGO NORTH AMERICA, LLC


By:    /s/ Stephen Smith            
Name:    Stephen Smith
Title:    Chief Financial Officer




NOVATEL WIRELESS SOLUTIONS, INC.


By:    /s/ Stephen Smith            
Name:    Stephen Smith
Title:    Chief Financial Officer




FEENEY WIRELESS IC-DISC, INC.


By:    /s/ Stephen Smith            
Name:    Stephen Smith
Title:    Chief Financial Officer











--------------------------------------------------------------------------------









Accepted and agreed to as of the date first above written.


CANTOR FITZGERALD SECURITIES, as Collateral Agent


By:    /s/ Nils Horning        
Name:    Nils Horning
Title:    Vice President





